462 F.2d 1376
UNITED STATES of America, Plaintiff-Appellee,v.Junious JONES, Defendant-Appellant.
No. 72-1393.
United States Court of Appeals,
Fifth Circuit.
July 26, 1972.

Appeal from the United States District Court for the Eastern District of Louisiana; R. Blake West, Judge.
Nils R. Douglas (Court-appointed), Collins & Douglas, New Orleans, La., for defendant-appellant.
Gerald J. Gallinghouse, U. S. Atty., Stephen L. Dunne, Mary Cazalas, Asst. U. S. Attys., New Orleans, La., for plaintiff-appellee.
Before TUTTLE, COLEMAN and CLARK, Circuit Judges.
PER CURIAM:


1
The principal ground of appeal from this conviction of appellant for knowingly possessing articles stolen from the United States mail, 18 U.S.C.A. Sec. 1708, is that incriminating statements made by Jones during his detention should have been stricken as having been improperly obtained by the arresting officers.  A careful reading of the record convinces us that the Miranda proceedings were fully carried out and incriminating statements were made both before and after the appellant signed a waiver.


2
We have carefully considered the other grounds of appeal and find them to be without merit.


3
The judgment is affirmed.